DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1, last line, the third word “part” has been deleted and the word --portion-- has been inserted.   
In claim 7, last line, the third word “part” has been deleted and the word --portion-- has been inserted.  
In claim 8, second line, the third word “part” has been deleted and the word --portion-- has been inserted.
In claim 9, second line, the third word “part” has been deleted and the word --portion-- has been inserted.

REASONS FOR ALLOWANCE
Claim 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not teach or render obvious a throttle device comprising a throttle valve with a body and intake passage, a shaft, an actuator, and a valve gear includes a gear portion configured to rotate by the drive torque transmitted from the actuator, a boss portion provided on the gear portion and having a cylindrical outer wall, and one or more extension portions extending in an axial direction from the gear portion on a radial outer side of the boss portion so as to form integrally the gear portion, the boss portion, and the extension portion; a coiled spring including a first hook extrapolated to the outer wall of the boss portion of the valve gear and provided at an end portion on a gear portion side, and a second hook provided at an end portion on an opposite side to the gear portion so that the first hook and the second hook are respectively locked to each other on opposite sides in a circumferential direction of the extension portion; and the extension portion is tapered on a side where the second hook is locked, as stated in claims 1 and 7.  The shape of the extension portion is shaped roughly like a trapezoid and this shape is critical because the second hook of the spring is also locked to the body of the device.  The shape of the extension portion being tapered reduces play in the operation of the valve.  Therefore, since the shape of the extension portion in the prior art of Nicholas is rectangular, it does not anticipate or render obvious the extension portion claimed since one side of the extension portion must be tapered.  

Claims 2-6 and 8-9 are allowable based on their dependence on an allowed claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747